           Case 1:21-cv-01756-CM Document 4 Filed 03/05/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JAIME MARTINEZ HERNANDEZ,

                              Plaintiff,

                       -against-                                    21-CV-01756 (CM)

                                                                 ORDER OF DISMISSAL
 ROBERT BRYANT; JUAN O. PELHAM;
 DERRICK MORRIS,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, a Brooklyn resident appearing pro se, brings this action against two neighbors in

his apartment building and the building superintendent. By order dated March 3, 2021, the Court

granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis. The

Court dismisses the complaint for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)
           Case 1:21-cv-01756-CM Document 4 Filed 03/05/21 Page 2 of 3




(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff’s complaint is not a model of clarity. He uses the Court’s general complaint

form, invokes the Court’s federal question jurisdiction, and alleges that defendants are

“witchcrafting terrorist[s]” who are violating his civil rights. (ECF 2 ¶ I.) Plaintiff alleges that he

has been “tortured” and “horribly terrorized” with “atomic radioactivity weapons” at various

locations in Brooklyn and Manhattan, causing his hair and teeth to fall out. (Id. ¶ III.) The relief

section of the complaint is blank. (Id. ¶ IV.)

                                           DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely, see Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437. Plaintiff’s claims

concerning the use of atomic radiation against him in his Brooklyn Apartment building must be

dismissed as frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i).

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend.



                                                   2
            Case 1:21-cv-01756-CM Document 4 Filed 03/05/21 Page 3 of 3




         Plaintiff previously asserted substantially similar claims in a complaint that the Court

dismissed as frivolous. See Martinez v. Nicholson, ECF 1:18-CV-12284, 5 (S.D.N.Y. Apr. 12,

2019)(dismissing complaint against neighbors as frivolous). Plaintiff warned that further

duplicative or frivolous litigation in this Court may result in an order barring Plaintiff from filing

new actions in forma pauperis without prior permission. See 28 U.S.C. § 1651

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff, and note service on

the docket. Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     March 5, 2021
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   3
